department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code tt og00 contact person identification_number telephone number employer_identification_number foundation association museum m city management x y i dear facts this letter is in reference to the letter of date1 as amended from the authorized representative of foundation as amended foundation is requesting four rulings respecting certain issues arising under sec_501 sec_512 sec_513 and sec_514 of the internal_revenue_code _ foundation is an organization recognized by the internal_revenue_service service on date as exempt from federal_income_tax under sec_501 and was originally determined to be not a private_foundation within the meaning of sec_509 because it was described in sec_509 foundation was a supporting_organization of only one supported_organization association association is a membership_organization for m coaches at the collegiate and high school levels foundation’s public charity status was modified to sec_509 and sec_170 foundation states that it was formed at the behest of association to carry out charitable activities from time to time of interest to association and its members it is recognized as exempt from federal_income_tax under sec_501 on date foundation states that its primary activity is operating museum museum is located in the heart of city adjacent to and connected with a new multi-purpose sports arena museum is centerpiece in efforts that are being made to rejuvenate city central area the mission of museum is to educate and inform the public about amateur m and m coaching and their history and to inculcate in the public the values inherent in certain character traits foundation hopes that visitors to museum through contact with its interactive displays will acquire increased knowledge and appreciation for the game of amateur m particularly men’s college m its rich heritage and tradition and the values and life lessons that it teaches a foundation states that museum building is owned by city city delegated the management of both the sports arena and museum to a development management company management foundation built museum in museum building and operates museum under a contract with management under this contract foundation does not pay rent either to management or city but foundation is responsible for all museum operating_expenses and capital improvements the funding necessary to construct museum came from a variety of resources including a grant from city that was financed through bonds issued by city private donations and loans from city and a private banking institution with respect to the loans city loaned foundation money with an interest rate of the date the loan was made the bank provided a percent foundation drew on the line of credit in order to complete construction of rate of museum other than repayment of the loans owed to city and the bank foundation does not have any outstanding debt related to the construction and improvement of museum foundation states that it is not required to repay the grant received from city percent which is due to be paid no later than _-year line of credit bearing an interest years after foundation states that it rents museum to businesses clubs and other groups and individuals for business meetings retreats weddings parties and other private events during foundation’s through fiscal years museum was available to the general_public from to percent of the time it was open and was available to private parties from to percent of the time it was open foundation states that it provides a lounge and snack bar in museum allowing patrons to watch college m games on television sets located throughout the area visitors can purchase drinks and snacks from several vending machines located in this area foundation is entitled to receive a percentage of the price for each item sold from the vending machines the percentage varies depending on the product sold the vending machines themselves are owned by an unrelated third party who is responsible for making sure the vending machines properly work and are stocked with food and drink foundation states that it has entered into a licensing agent agreement licensing agreement that grants authority to a third party to act as agent on behalf of foundation in licensing the trademarks owned by foundation the agent has the exclusive right under the licensing agreement to develop a public relations advertising and marketing program for foundation’s trademarks and to implement a plan using third party licensees to commercialize license and or sell various products or services which bear or otherwise incorporate foundation’s trademarks except in city and the area within a -mile radius of city as part of the licensing agreement the agent negotiates on behalf of foundation the business terms and conditions of agreements between foundation and any third party licensee who is subject_to the same restrictions as the agent on the use of foundation’s trademarks the terms of an agreement entered into between foundation and a third party licensee varies depending on the agreement reached among the parties however in general the payments received by foundation from the agreements for_the_use_of its trademarks are based on either a percentage of the gross_sales of the licensed products or services using foundation's trademarks or a flat sum that is paid on at least an annual basis the agent collects the amounts due from the third party licensees and then remits the amounts collected to foundation in addition foundation is not required to provide any goods or services in connection with any agreement entered into with a third party licensee the licensing agreement provides foundation with the right of final approval as to any particular arrangement with a third party licensee including the terms and conditions of such arrangement also the agent is required to review each third party licensee’s use of foundation’s trademarks including if necessary visiting a third-party licensee's manufacturing facilities to insure the quality control of foundation’s trademarks in exchange for receiving these services foundation has agreed to pay the agent a percentage of the gross revenues collected from the third party licensees foundation states that management annually receives sponsorship payments from the initial sponsors founding partners of the sports arena foundation is entitled initially to receive dollar_figurex from these sponsorship payments from management with such amount increased by percent each year this amount will also be increased by an amount agreed to by foundation and management for each new sponsor of the sports arena foundation also receives sponsorship payments from various colleges and universities in exchange for foundation displaying each school’s logo foundation states that it receives sponsorship payments for and revenue from ticket sales to attend the annual honor induction ceremonies each sponsor's name and or logo is displayed on signs programs and pamphlets associated with the ceremonies foundation states that it is commencing a financial assistance program to benefit association members who are also coaches or retired coaches foundation states that it will provide financial assistance and may provide other assistance such as crisis referral and counseling services to association members who have demonstrated financial or emotional need including but not limited to need due to job loss serious illness death of a family_member disaster or other appropriate circumstances foundation states that it intends to pursue this program to the extent its human and financial resources permit it to do so the program is particularly aimed at helping the members of the high school and college m coaching profession who suffer severe economic strain due to job loss when a college head m coach loses his job all of the assistant coaches customarily lose their jobs as well the head coach may get a lucrative buyout package or a severance package the assistant coaches however normally get little or no notice that they are going to lose their jobs and receive few if any severance benefits as a result the assistant coaches in this kind of situation which is not unusual frequently encounter severe difficulty in meeting their living needs and paying their financial obligations in this situation even a modest amount of financial for example foundation states assistance to the assistant coach might be quite meaningful to him and the members of his family_foundation states that association currently has approximately members although the exact number changes from time to time however foundation expects that this number will remain reasonably constant in the future foundation believes that the number of such persons who would meet the assistance criteria at any given time would likely be small foundation’s financial assistance program will be set forth in writing and will include appropriate criteria to assure that assistance is provided only to individuals who are eligible members of the charitable_class such criteria will include demonstrable financial or emotional need foundation states that assistance will be granted by a committee established by foundation consisting at least in part of persons with a social work or other relevant background and less than a majority of the committee will at any time be individuals who are directors or officers or key employees of foundation no director or officer or key_employee of foundation while serving in such capacity or any family_member of a director of officer or key_employee of foundation while the director or officer of key_employee is serving in such capacity may be granted financial assistance by foundation foundation states that the amount of financial assistance that it is able to provide to any given recipient of aid will be determined by the committee the amount of aid will vary from time to time depending upon foundation’s financial resources foundation states that the amount of aid that will be available to be given to any individual under the program is dollar_figurey a relatively small amount foundation states that association will not in any of its membership literature characterize or tout or publicize foundation’s financial assistance program as a benefit of association membership thus the operation of foundation’s program will not confer upon or result in any benefit accruing to association however in order to make potential recipients of assistance from foundation aware of the program at foundation’s request association will from time to time include in association’s magazine and in other materials disseminated by association basic information about the availability of assistance through the program this information will make it clear that the program is operated by foundation and will refer interested persons to foundation rulings requested specifically foundation is requesting the following rulings foundation’s status under sec_501 will not be jeopardized or adversely affected by the activities of the foundation as described in this ruling_request including in particular foundation’s implementation and operation of its financial assistance program museum is not debt-financed_property under sec_514 income generated by the vending machines in museum is not unrelated_business_taxable_income under sec_512 the payments received by foundation pursuant to the licensing agreement are royalties within the meaning of sec_512 law sec_170 describes in part an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from direct or indirect_contributions from the general_public sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 provides in part for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade not organized for profit and no part of the net_earnings of which inures to be benefit of any private_shareholder_or_individual sec_509 provides in part that the term private_foundation means a domestic or foreign organization described in sec_501 other than organizations described in sec_509 and sec_509 is defined as an organization described in sec_170 other than in clauses vii and viii sec_512 provides that there shall be excluded from the definition of unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_513 provides as a general_rule that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_514 provides for the taxation of unrelated_debt-financed_income in computing under sec_512 the unrelated_business_taxable_income for any taxable_year sec_514 defines the term debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 at any time during the taxable_year sec_514 provides that the term debt financed property does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_514 provides in part that the term debt financed property does not include any property to the extent that the income from such property is taken into account in computing the gross_income of any unrelated_trade_or_business sec_514 defines the term acquisition_indebtedness with respect to any debt- financed property as the unpaid amount of a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement or such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_1_512_b_-1 of the income_tax regulations provides that royalties including overriding royalties and all deductions directly connected with such income shall be excluded in computing unrelated_business_taxable_income however for taxable years beginning after date certain royalties from and certain deductions in connection with either debt-financed_property as defined in sec_514 or controlled organizations as defined in paragraph of this section shall be included in computing unrelated_business_taxable_income sec_1_513-1 provides in general that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes sec_1_514_c_-1 defines acquisition_indebtedness with respect to debt-financed_property as the outstanding amount of i the principal indebtedness incurred by the organization in acquiring or improving such property ii the principal indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and iii the principal indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonable foreseeable at the time of such acquisition or improvement sec_1_514_b_-1 provides in part that to the extent that the use of any property is substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its charitable educational or other purpose or function constituting its basis for exemption under sec_501 such property shall not be treated as debt-financed_property see sec_1_513-1 for principles applicable in determining whether there is a substantial relationship to the exempt_purpose of the organization sec_1_514_b_-1 provides that if substantially_all of any property is used in a manner described in sec_1_514_b_-1 such property shall not be treated as debt financed property in general the preceding sentence shall apply if percent or more of the use of such property is devoted to the organization's exempt_purpose the extent to which property is used for a particular purpose shall be determined on the basis of all the facts and circumstances these may include a comparison of the portion of time such property is used for exempt purposes with the total time such property is used revrul_74_399 1974_2_cb_172 describes the operation of a dining room cafeteria and snack bar by an exempt art museum for use by the museum staff employees and members of the public visiting the museum the patronage of the eating facilities by the general_public is not directly or indirectly solicited and the facilities contemplated are not designed to serve as a public restaurant but merely to serve the exempt purposes of the museum the facilities are not directly accessible from the street the operation of the eating facilities within the museum premises helps to attract visitors to the museum exhibits the revenue_ruling holds that the operation of the eating facilities by the museum under the particular circumstances is substantially related to the museum's exempt purposes and consequently is not unrelated_trade_or_business within the meaning of sec_513 of the code revrul_81_178 1981_2_cb_135 holds that payments an exempt_organization receives from various business enterprises for_the_use_of the organization's trademark and similar properties are royalties within the meaning of sec_512 the revenue rulings states that to be a royalty a payment must relate to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes similarly payments for as the use of a professional athlete’s name photograph likeness or facsimile signature are ordinarily characterized as royalties on the other hand royalties do not include payments for personal services however the revenue_ruling states that the mere retention of quality control rights by a licensor in a licensing agreement situation does not cause payments to the licensor under the agreements to lose their characterization as royalties analysis an activity carried on by an organization described in sec_501 that is substantially related to the exercise or performance of its exempt_purpose within the meaning of sec_1 d will not constitute unrelated_trade_or_business under sec_513a foundation's financial assistance program is designed to provide modest financial benefits and services such as crisis referral and counseling to association members who have demonstrable financial or emotional need and who have suffered severe economic strain due to various circumstances including job loss in particular a committee of persons consisting at least in part of persons with social work or other relevant backgrounds will grant the assistance less than a majority of the committee will be composed of directors or officers or key employees of foundation association’s members constitute a large and indefinite number or persons and are not considered to be a closed class assistance program is considered to be charitable within the meaning of sec_501 for these reasons foundation’s financial foundation used a variety of funding to construct museum including grants financed through bond issuance private donations and loans from city and a private banking institution other than repayment of the loans owed to city and the bank foundation does not have any outstanding debt related to the construction and improvement of museum since such debt however constitutes acquisition_indebtedness under sec_514 museum would be considered debt-financed_property under sec_514 unless an exception applied under sec_514 the term debt-financed_property does not include any property substantially_all of the use of which is substantially related to the exercise or performance by an organization of its exempt_purpose sec_1_514_b_-1 provides that substantially_all of the use of a property is substantially related to exempt purposes if percent or more of the property is devoted to the organization's exempt_purpose with regards to foundation museum the property for which foundation incurred the debt is generally available to the general_public for more than percent of the total time it is open therefore comparing the portion of time the museum is used for exempt purposes with the total time it is used the facts show that percent or more of the museum is devoted to foundation’s tax exempt purposes but even if museum were open to the general_public less than of the time museum would still not be considered debt-financed_property under sec_514 debt-financed_property does not include any property to the extent that the income from such property is taken into account in computing the gross_income of any unrelated_trade_or_business since the income from the rental of museum to private parties would be taken into account in computing foundation’s gross_income from unrelated_trade_or_business museum would not be considered debt-financed_property to the extent it is open for private events consequently no part of museum would be considered debt-financed_property pursuant to revrul_74_399 supra and under the circumstances presented foundation's income from its vending machines in museum at times when museum is open to the general_public would be considered to be substantially related to foundation’s exempt_purpose and would not be considered as unrelated_business_income pursuant to revrul_81_178 supra payments that an exempt_organization receives from various business enterprises for_the_use_of the organization's trademark and similar properties are royalties within the meaning of sec_512 in this case the payments received by foundation pursuant to agreements for_the_use_of its trademarks are based on either a percentage of the gross_sales of the licensed products or a flat sum paid on at least an annual basis foundation is not required to provide any goods or services in connection with any agreement entered into with a third party licensee foundation has the right of final approval as to any particular arrangement with a third party licensee including the terms and conditions of such arrangement foundation's income in this manner is therefore considered to be royalties within the meaning of sec_512 conclusions accordingly based on the facts and circumstances as stated above we rule as follows foundation’s status under sec_501 of the code will not be jeopardized or adversely affected by the current activities of the foundation as described in this ruling letter including in particular foundation’s implementation and operation of its financial assistance program museum is not considered to be debt-financed_property of foundation under sec_514 income generated by the vending machines in museum at times when museum is open to the general_public is not unrelated_business_taxable_income under sec_512 the payments received by foundation pursuant to the licensing agreement are royalties within the meaning of sec_512 these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon foundation’s tax status should be reported to the service because it could help resolve questions concerning foundation’s federal_income_tax status this ruling should be kept in foundation’s permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to foundation’s authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provision of the code these rulings will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for if you disagree with our proposed deletions you public inspection is attached to notice should follow the instructions in notice these rulings are directed only to the organization that requested it sec_6110 provides that they may not be used or cited as precedent if there are any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely yours ronald j shoemaker manager exempt_organizations technical group
